DETAILED ACTION
1.    	This action is responsive to communication filed on 06 January 2021, with acknowledgement of an original application filed on 11 May 2018.
2.    	Claims 1-20 are currently pending. Claims 1 and 8 are in independent forms. Claims 1, 8, and 12 has been amended. 
Drawings
3.    	The drawings filed on 05/11/2018 are accepted by the examiner.

Response to Arguments
4. 	Applicant's arguments filed on 06 January 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 8-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US Patent Application Publication No. 2014/0359183 (hereinafter Paek) in view of Nakagawa et al. US Patent Application Publication No. 2004/0249858 (hereinafter Nakagawa) in further view of Lee US Patent Application Publication No. 2013/0145439 (hereinafter Lee).
Regarding claim 1, Paek discloses a method for operating an apparatus (see Abstract A snoop-based kernel integrity monitoring apparatus and a method), the method comprising: 
(see Paek par. 0030, determining the address of a kernel immutable region by obtaining information from a host system through a bridge immediately after the host system is booted; recording the determined address of the kernel immutable region in a snooper which is connected to the system bus of the host system; snooping traffic occurring in the system bus of the host system through the snooper; detecting a write attempt in the kernel immutable region in the snooped traffic); and 
“transmitting a second signal to the control device if the first signal comprising the designated address” (see Paek par. 0030, 0040, 0077-0078, when the write request and the data 112 to be written are received from the host 106, the first storage device 100 stores that data 112 at the address designated by the write request within a storage region in the first storage device 100. If a write attempt in the kernel immutable region or in the preselected region is detected, the verification unit 120 performs a role of generating a warning message including information on the detected write attempt. The generated warning message may be output through a display connected to the kernel integrity monitoring apparatus 100, or is transmitted to the host system 10 and output through a display connected to the host system 10, and thus informs the user of detection of malicious traffic, the verification unit 120 can determine the address of the kernel immutable region and the address of the preselected region, generate a white list corresponding to the determined preselected region, and set the snooper 110);
Paek does not explicitly discloses wherein the first signal is a signal for transmitting, by the control device, a request for data to the storage device. 
However, in analogues art, Nakagawa discloses wherein the first signal is a signal for transmitting, by the control device, a request for data to the storage device (see Nakagawa par. 0021, The storage system is configured by including a storage control device 100, information processing devices 1 and 2 (200) which are connected to storage control device 100 in a manner such that they can communicate with each other and which enable transmission of data read/write requests (often referred to as data input/output requests) to storage control device 100, and one or more disk drives 300 ( storage device) which are controlled by storage control device 100 and provide data storage areas); wherein the second signal is a signal for detecting whether a signal generated from the first signal comprises uncommon data including financial information (Nakagawa in par. 0060 discloses when channel control unit 1 (CHN) 110 detects a problem in information processing device 200, it is controlled in a manner such that the processing to be carried out in response to the data input/output request by channel control unit 2 (CHF) 110 at which the data input/output request transmitted from information processing device 200 is received is restricted. In this way, it is possible to prevent such problems abnormal processing by the channel control unit 2 (CHF) 110 in response to an abnormal data input/output request being transmitted from a defective information processing device 200, data to be stored (or, which is stored) in disk drive 300 is destroyed, and/or administrative mismatches of data occur); but Paek in view of Nakagawa does not explicitly discloses including financial information.
However, in analogues art, Lee discloses including financial information (see Lee par. 0030, if the retail vendor is a bank providing financial and banking services, the user may retrieve bank account information through a phone call to the bank, wherein the user provides the user's private information, such as a home address, social security number, and bank account number, or other similar private information to the bank. According to the present exemplary embodiment, the user may be conducting the phone call in a public environment where the phone conversation is prone to eavesdropping). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Paek and Nakagawa 

Regarding claim 2, Paek in view of Nakagawa in further view of Lee discloses the method of claim 1, 
Paek further discloses displaying, on a display device, a warning message comprising information about the first signal if the first signal comprises the designated address (see Paek par. 0077-0078, If a write attempt in the kernel immutable region or in the preselected region is detected, the verification unit 120 performs a role of generating a warning message including information on the detected write attempt, the verification unit 120 can determine the address of the kernel immutable region and the address of the preselected region).

Regarding claim 3, Paek in view of Nakagawa in further view of Lee discloses the method of claim 1, 
Paek further discloses detecting whether a third signal transmitted from the control device to the storage device comprises an address of an immutable region (see Paek par. 0022, a snooper which stores the address of a kernel immutable region, and snoops traffic occurring in a system bus of a host system, and detects a write attempt to write in the kernel immutable region); and if the third signal comprises the address of the immutable region, translating an address of the third signal, to intercept transmission to the storage device, wherein the third signal comprises data for recording, by the control device, in the storage device (see Paek pars. 0024-0025, an immutable region determination unit which determines the address of the kernel immutable region by obtaining information from the host system through a bridge immediately after the host system is booted; and a snooper setting unit which records the determined address of the kernel immutable region in the immutable region address unit).
Regarding claim 4, Paek in view of Nakagawa in further view of Lee discloses the method of claim 3, 
Paek further discloses displaying, on a display device, a warning message comprising information about the third signal if the third signal comprises the address of the immutable region (see Paek par. 0156, the verification unit 120 of the kernel integrity monitoring apparatus 100 generates a warning message including information on the write attempt in the kernel immutable region and/or the preselected region received from the snooper 110, and transmits the generated warning message to the network device or display connected to the kernel integrity monitoring apparatus 100 or the host system 10). 

Regarding claim 8, Paek discloses an apparatus comprising: 
“a transceiver” (see Paek Fig. 1, snooper 110, host system 10, par. 0156); and 
“at least one processor (Fig. 3, processor 50) operatively coupled with the transceiver, 
“wherein the at least one processor is configured to detect whether a first signal transmitted from a control device to a storage device comprises a designated address” (see Paek par. 0030, determining the address of a kernel immutable region by obtaining information from a host system through a bridge immediately after the host system is booted; recording the determined address of the kernel immutable region in a snooper which is connected to the system bus of the host system; snooping traffic occurring in the system bus of the host system through the snooper; detecting a write attempt in the kernel immutable region in the snooped traffic); and 
“is configured to transmit a second signal to the control device if the first signal comprises the designated address” (see Paek par. 0030, if a write attempt in the kernel immutable region is detected, generating a warning message including information on the detected write attempt in the kernel immutable region);

However, in analogues art, Nakagawa discloses wherein the first signal is a signal for transmitting, by the control device, a request for data to the storage device (see Nakagawa par. 0021, The storage system is configured by including a storage control device 100, information processing devices 1 and 2 (200) which are connected to storage control device 100 in a manner such that they can communicate with each other and which enable transmission of data read/write requests (often referred to as data input/output requests) to storage control device 100, and one or more disk drives 300 ( storage device) which are controlled by storage control device 100 and provide data storage areas); wherein the second signal is a signal for detecting whether a signal generated from the first signal comprises uncommon data including financial information  (Nakagawa in par. 0060 discloses when channel control unit 1 (CHN) 110 detects a problem in information processing device 200, it is controlled in a manner such that the processing to be carried out in response to the data input/output request by channel control unit 2 (CHF) 110 at which the data input/output request transmitted from information processing device 200 is received is restricted. In this way, it is possible to prevent such problems abnormal processing by the channel control unit 2 (CHF) 110 in response to an abnormal data input/output request being transmitted from a defective information processing device 200, data to be stored (or, which is stored) in disk drive 300 is destroyed, and/or administrative mismatches of data occur); but Paek in view of Nabekura does not explicitly discloses including financial information.
However, in analogues art, Lee discloses financial information (see Lee par. 0030, if the retail vendor is a bank providing financial and banking services, the user may retrieve bank account information through a phone call to the bank, wherein the user provides the user's private information, such as a home address, social security number, and bank account number, or other similar private information to the bank. According to the present exemplary embodiment, the user may be conducting the phone call in a public environment where the phone conversation is prone to eavesdropping). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Paek and Nakagawa to provide financial and banking services, the user may retrieve bank account information through a phone call to the bank (see Lee par. 0030).

Regarding claim 9, Paek in view of Nakagawa in further view of Lee discloses the apparatus of claim 8, 
Paek further discloses wherein the at least one processor is further configured to display, on the display device, a warning message comprising information about the first signal if the first signal comprises the designated address (see Paek par. 0077-0078, If a write attempt in the kernel immutable region or in the preselected region is detected, the verification unit 120 performs a role of generating a warning message including information on the detected write attempt, the verification unit 120 can determine the address of the kernel immutable region and the address of the preselected region).

  Regarding claim 10, Paek in view of Nakagawa in further view of Lee discloses the apparatus of claim 8, 
Paek further discloses wherein the at least one processor is further configured to detect whether a third signal transmitted from the control device to the storage device comprises an address of an immutable region (see Paek par. 0022, a snooper which stores the address of a kernel immutable region, and snoops traffic occurring in a system bus of a host system, and detects a write attempt to write in the kernel immutable region); and is further configured to translate an address of the third signal and intercept transmission to the storage device if the third signal comprises the address of the immutable region, wherein the third signal comprises data for recording, by the control device, in the storage device (see Paek pars. 0024-0025, an immutable region determination unit which determines the address of the kernel immutable region by obtaining information from the host system through a bridge immediately after the host system is booted; and a snooper setting unit which records the determined address of the kernel immutable region in the immutable region address unit).

Regarding claim 11, Paek in view of Nakagawa in further view of Lee discloses the apparatus of claim 10, 
Paek further discloses wherein the at least one processor is further configured to display, on the display device, a warning message comprising information about the third signal if the third signal comprises the address of the immutable region (see Paek par. 0156, the verification unit 120 of the kernel integrity monitoring apparatus 100 generates a warning message including information on the write attempt in the kernel immutable region and/or the preselected region received from the snooper 110, and transmits the generated warning message to the network device or display connected to the kernel integrity monitoring apparatus 100 or the host system 10). 

Regarding claim 15, Paek in view of Nakagawa in further view of Lee discloses the method of claim 3, 
Paek further discloses wherein the apparatus discards the third message if the third signal comprises the address of the immutable region (see Paek par. 0137, the comparison unit 112 should recognize only a write attempt in the kernel immutable region and a write attempt in the preselected region, which are meaningful information, while other unnecessary traffic is discarded). 
Regarding claim 18, Paek in view of Nabekura in further view of Lee discloses the apparatus of claim 10, 
Paek further discloses wherein the at least one processor is configured to discard the third message if the third signal comprises the address of the immutable region (see Paek par. 0137, the comparison unit 112 should recognize only a write attempt in the kernel immutable region and a write attempt in the preselected region, which are meaningful information, while other unnecessary traffic is discarded). 

Regarding claim 18, Paek in view of Nakagawa in further view of Lee discloses the apparatus of
claim 10,
Paek further discloses wherein the at least one processor is configured to discard the third message if the third signal comprises the address of the immutable region (see Paek par. 0137, the comparison unit 112 should recognize only a write attempt in the kernel immutable region and a write attempt in the preselected region, which are meaningful information, while other unnecessary traffic is discarded).

7.	Claims 5-7, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US Patent Application Publication No. 2014/0359183 (hereinafter Paek) in view of Nakagawa et al. US Patent Application Publication No. 2004/0249858 (hereinafter Nakagawa) in further view of Lee US Patent Application Publication No. 2013/0145439 (hereinafter Lee) in further view of Nabekura US Patent Application Publication No. 2008/0109620 (hereinafter Nabekura).
Regarding claim 5, Paek in view of Nakagawa in further view of Lee discloses the method of claim 1, 
Paek in view of Nakagawa in further view of Lee does not explicitly discloses recording data of the third signal, based on an address comprised in the third signal transmitted from the control device to the storage device; detecting whether the recorded data is updated; if the recorded data is updated, detecting whether a structure of the data is changed after the third signal is stored in the storage device; if the structure of the data is changed, detecting the changed data or a signal related with the changed data; and discarding the changed data or a signal related with the change data, wherein the third signal comprises data for recording, by the control device, in the storage device.
However, in analogues art, Nabekura discloses recording data of the third signal, based on an address comprised in the third signal transmitted from the control device to the storage device (see Nabekura par. 0040, When a request is made from the host 106 to write the data 112 to the first storage device 100, the reconfiguration controller 110 controls whether or not to remotely copy the data 112 from the first storage device 100 to the second storage device 102 by following the copy policy tags attached to that data 112.); detecting whether the recorded data is updated (see Nabekura par. 0061, if determined to be overwrite enabled, when update data to the current data is received prior to transmitting that data to the second storage device 102, at step S23 the reconfiguration controller 110 overwrites the current data with that update data, and then transmits that updated data to the second storage device 102, and omits transmission of the current data to the second storage device 102); if the recorded data is updated, detecting whether a structure of the data is changed after the third signal is stored in the storage device (see Nabekura par. 0061, if determined to be overwrite disabled, when receiving update data to the current data prior to transmitting the current data to the second storage device 102, at step S24 the reconfiguration controller 110 does not overwrite the current data with the update data, and does not transmit the update data to the second storage device 102 until the current data has been transmitted to the second storage device 102); if the structure of the data is changed, detecting the changed data or a signal related with the changed data (see Nabekura par. 0015, when attempting to transmit to the second storage device current data having the copy policy tag designating overwrite enabled, and if update data to the current data is received prior to transmitting the current data to the second storage device, the reconfiguration controller may transmit the update data to the second storage device without transmitting the current data to the second storage device); and discarding the changed data or a signal related with the change data, wherein the third signal comprises data for recording, by the control device, in the storage device (see Nabekura par. 0015, when attempting to transmit to the second storage device current data having the copy policy tag designating overwrite disabled, and if update data to the current data is received prior to transmitting the current data to the second storage device, the reconfiguration controller may transmit the update data to the second storage device after the current data is transmitted to the second storage device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 6, Paek in view of Nakagawa in further view of Lee in further view of Nabekura discloses the method of claim 5, 
Paek further discloses if the changed data or the signal related with the changed data is detected, displaying a warning message on the display device (see Paek par. 0156, the verification unit 120 of the kernel integrity monitoring apparatus 100 generates a warning message including information on the write attempt in the kernel immutable region and/or the preselected region received from the snooper 110, and transmits the generated warning message to the network device or display connected to the kernel integrity monitoring apparatus 100 or the host system 10).

Regarding claim 7, Paek in view of Nakagawa in further view of Lee in further view of Nabekura discloses the method of claim 5, 
Nabekura further discloses detecting whether a fourth signal between the control device and another device comprises data for activating a device not related with the fourth signal (see Nabekura par. 0040, the reconfiguration controller 110 determines whether or not it is necessary to execute remote copying of the data 112 based on the copy policy tag attached to the data 112, for which the host 106 has made a write request. If determined that remote copying of a given data 112 is necessary, the reconfiguration controller 110 generates a duplicate data 116 of that data 112, and transmits that duplicate together with the write request to the second storage device 102 (specifically, executes remote copying); and if the fourth signal comprises the data for activating the device not related with the fourth signal, intercepting transmission of the fourth signal (see Nabekura par. 0053, if the reconfiguration controller 110 receives update data relating to that data prior to transmitting that data to the second storage device 102, the current data is overwritten with that update data, and then the updated data is transmitted to the second storage device 102 (specifically, only the updated data, and not the current data, is transmitted to the second storage device 102). On the other hand, if the key 2 designates overwrite disabled, the reconfiguration controller 110 does not transmit the update data to the second storage device 102 until after the current data has been transmitted to the second storage device 102). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 16, Paek in view of Nakagawa in further view of Lee in further view of Nabekura discloses the method of claim 5, 
Nabekura further discloses wherein the apparatus discards data related with the updating if the data related with the updating activates an operation not designated (see Nabekura par. 0061, if determined to be overwrite enabled, when update data to the current data is received prior to transmitting that data to the second storage device 102, at step S23 the reconfiguration controller 110 overwrites the current data with that update data, and then transmits that updated data to the second storage device 102, and omits transmission of the current data to the second storage device 102).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 17, Paek in view of Nakagawa in further view of Lee in further view of Nabekura discloses the method of claim 7, 
Nabekura further discloses wherein the apparatus discards the fourth message if the fourth signal comprises the data for activating the device not related with the fourth signal (see Nabekura par. 0061, if determined to be overwrite disabled, when receiving update data to the current data prior to transmitting the current data to the second storage device 102, at step S24 the reconfiguration controller 110 does not overwrite the current data with the update data, and does not transmit the update data to the second storage device 102 until the current data has been transmitted to the second storage device 102).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 12, Paek in view of Nakagawa in further view of Lee discloses the apparatus of claim 8, 
Paek in view of Nakagawa in further view of Lee does not explicitly discloses wherein the at least one processor is further configured to record data of a third signal, based on an address comprised in the third signal transmitted from the control device to the storage device; detect whether the recorded data is updated; if the recorded data is updated, detect whether a structure of the data is changed after the third signal is stored in the storage device; if the structure of the data is changed, detect the changed data or a signal related with the changed data; and discard the changed data or a signal related with the changed data, and wherein the third signal comprises data for recording, by the control device, in the storage device.
However, in analogues art, Nabekura discloses wherein the at least one processor is further configured to record data of a third signal, based on an address comprised in the third signal transmitted from the control device to the storage device (see Nabekura par. 0040, When a request is made from the host 106 to write the data 112 to the first storage device 100, the reconfiguration controller 110 controls whether or not to remotely copy the data 112 from the first storage device 100 to the second storage device 102 by following the copy policy tags attached to that data 112.); detect whether the recorded data is updated (see Nabekura par. 0061, if determined to be overwrite enabled, when update data to the current data is received prior to transmitting that data to the second storage device 102, at step S23 the reconfiguration controller 110 overwrites the current data with that update data, and then transmits that updated data to the second storage device 102, and omits transmission of the current data to the second storage device 102); if the recorded data is updated, detect whether a structure of the data is changed after the third signal is stored in the storage device (see Nabekura par. 0061, if determined to be overwrite disabled, when receiving update data to the current data prior to transmitting the current data to the second storage device 102, at step S24 the reconfiguration controller 110 does not overwrite the current data with the update data, and does not transmit the update data to the second storage device 102 until the current data has been transmitted to the second storage device 102); if the structure of the data is changed, detect the changed data or a signal related with the changed data (see Nabekura par. 0015, when attempting to transmit to the second storage device current data having the copy policy tag designating overwrite enabled, and if update data to the current data is received prior to transmitting the current data to the second storage device, the reconfiguration controller may transmit the update data to the second storage device without transmitting the current data to the second storage device);  and discard the changed data or a signal related with the changed data, and wherein the third signal comprises data for recording, by the control device, in the storage device (see Nabekura par. 0015, when attempting to transmit to the second storage device current data having the copy policy tag designating overwrite disabled, and if update data to the current data is received prior to transmitting the current data to the second storage device, the reconfiguration controller may transmit the update data to the second storage device after the current data is transmitted to the second storage device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 13, Paek in view of Nakagawa in further view of Lee in further view of Nabekura discloses the apparatus of claim 12, 
Paek further discloses wherein the at least one processor is further configured to, if the changed data or the signal related with the changed data is detected, display a warning message on the display device (see Paek par. 0156, the verification unit 120 of the kernel integrity monitoring apparatus 100 generates a warning message including information on the write attempt in the kernel immutable region and/or the preselected region received from the snooper 110, and transmits the generated warning message to the network device or display connected to the kernel integrity monitoring apparatus 100 or the host system 10).

Regarding claim 19, Paek in view of Nakagawa in further view of Lee in further view of Nabekura discloses the apparatus of claim 12,
Nabekura further discloses wherein the at least one processor is configured to discard data related with the updating if the data related with the updating activates an operation not designated
(see Nabekura par. 0061, if determined to be overwrite enabled, when update data to the current data is received prior to transmitting that data to the second storage device 102, at step S23 the reconfiguration controller 110 overwrites the current data with that update data, and then transmits that updated data to the second storage device 102, and omits transmission of the current data to the second storage device 102).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 14, Paek in view of Nakagawa in further view of Lee discloses the apparatus of claim 8, 
Paek in view of Nakagawa in further view of Lee does not explicitly discloses wherein the at least one processor is further configured to detect whether a fourth signal between the control device and another device comprises data for activating a device not related with the fourth signal; and is further configured to intercept transmission of the fourth signal if the fourth signal comprises the data for activating the device not related with the fourth signal.
However, in analogues art, Nabekura discloses wherein the at least one processor is further configured to detect whether a fourth signal between the control device and another device comprises data for activating a device not related with the fourth signal (see Nabekura par. 0040, the reconfiguration controller 110 determines whether or not it is necessary to execute remote copying of the data 112 based on the copy policy tag attached to the data 112, for which the host 106 has made a write request. If determined that remote copying of a given data 112 is necessary, the reconfiguration controller 110 generates a duplicate data 116 of that data 112, and transmits that duplicate together with the write request to the second storage device 102 (specifically, executes remote copying); and is further configured to intercept transmission of the fourth signal if the fourth signal comprises the data for activating the device not related with the fourth signal (see Nabekura par. 0053, if the reconfiguration controller 110 receives update data relating to that data prior to transmitting that data to the second storage device 102, the current data is overwritten with that update data, and then the updated data is transmitted to the second storage device 102 (specifically, only the updated data, and not the current data, is transmitted to the second storage device 102). On the other hand, if the key 2 designates overwrite disabled, the reconfiguration controller 110 does not transmit the update data to the second storage device 102 until after the current data has been transmitted to the second storage device 102). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).

Regarding claim 20, Paek in view of Nabekura in further view of Lee in further view of Nabekura discloses the apparatus of claim 14, 
Nabekura further discloses wherein the at least one processor is configured to discard the fourth message if the fourth signal comprises the data for activating the device not related with the fourth signal (see Nabekura par. 0061, if determined to be overwrite disabled, when receiving update data to the current data prior to transmitting the current data to the second storage device 102, at step S24 the reconfiguration controller 110 does not overwrite the current data with the update data, and does not transmit the update data to the second storage device 102 until the current data has been transmitted to the second storage device 102).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Nabekura into the system of Paek, Nakagawa, and Lee to include after the data has been written to the storage region in the first storage device, that data is deleted from the cache region (see Nabekura par. 0066).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433